Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 2, 2018

                                      No. 04-17-00317-CV

 LLoyd Hurt KELLNER, Trent C. Kellner, Linda Cunningham, Independent Administrator of
  The Estate of William Smith Nelson, Jr., Billie Alleen Kuhnel, Michael James Dworaczyk,
     Evelyn Hartman, Katherine Zaiontz, Otto Leo Henke, Jr., Patricia Ann Henke et al,
                                         Appellants

                                                 v.

XTO ENERGY, INC., Newfield Exploration Company, Imperial Oil Company, Momentum Oil
                     & Gas, LLC and Modelo Energy, LLC,
                                    Appellees

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 15-09-0864-CVA
                          Honorable Russell Wilson, Judge Presiding

                                         ORDER
          We have granted three previous extensions of time to file appellees’ brief in this appeal.
On January 31, 2018, appellees filed an unopposed motion to abate this appeal and to extend the
time to file their brief. In the motion, appellees explain that they are seeking an abatement and
extension to allow the parties additional time to obtain approval of a settlement agreement from
the probate court.

       Appellees’ motion to abate this appeal and extend the time to file their brief is
GRANTED, and this appeal is ABATED. However, the parties are ORDERED to advise this
Court, in writing, of the status of the probate court’s review of the settlement agreement
on or before March 16, 2018.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court